DETAILED ACTION
1.	 Claims 1-10 are pending in this application.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Objections
3.	Claim 1 is objected to because of the following informalities: 
The claim recites “a reference map receiver configured to receive a reference map”. It is not clear if the reference map receiver is distinct of the receive a reference map. For purpose of this examination the reference map receiver is interpreted as a storage that can receive and store map information and the reference map is interpreted as a simple map that is used as a reference.
Appropriate clarification is required.

Claim 1 is objected to because of the following informalities: 
“a reference map receiver configured to receive a reference map”. It is noted in specification fig. 1, and par. [0015] that the reference map receiver function as a transceiver. A transceiver usually means hardware or the combination of hardware and software. For purpose of this examination the reference map receiver is interpreted as transceiver with hardware structure. 
Appropriate clarification is required.

Claim 1 is objected to because of the following informalities: 
The claim recites “in which reference data are plotted in advance on a map”. It is not clear if there is more than one reference data to be plotted in advance on a map. The word data is generally not treated as a plural. For purpose of this examination the reference data will be interpreted as a single reference data being plotted in the advance on a map.
Appropriate clarification is required.

Claims 3-7 are objected to because of the following informalities: 
The claim recites “the new data are …”. It is not clear if there is more than one new data. The word data is generally not treated as a plural. For purpose of this examination the new data will be interpreted as a single new data. Therefore it will be interpreted as “the new data is …”.
Appropriate clarification is required.



The claim recites “a new data plotting unit configured to”. It is not clear if there is an old data plotting unit. When a new data plotting unit is claimed old data plotting unit or a previous data plotting unit is expected to exist. For purpose of this examination the new data plotting unit will be interpreted as a data plotting unit.
Appropriate clarification is required.

Claim 2 is objected to because of the following informalities: 
The claim recites “a new data attribute determination unit configured to”. It is not clear if there is an old data attribute determination unit. When a new data attribute determination unit is claimed an old data attribute determination unit or a previous data attribute determination unit is expected to exist. For purpose of this examination the new data attribute determination unit will be interpreted as a data attribute determination unit.
Appropriate clarification is required.

Claim 8 is objected to because of the following informalities: 
The claim recites “a new area”. It is not clear if there is an old area. When a new area is claimed an old area or a previous area is expected to exist. For purpose of this examination the new area will be interpreted as an area.
Appropriate clarification is required.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


s 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.


Claims 1, 9, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: 
The claims recite “on the basis of similarity index between the reference data”. However, the claims fails to disclose what the second element is. It gives the reference data as a fist element of the between but fail to provide the second element.  Therefore, it would be impossible to calculate the similarity index as recited. The word between when used is required to have at least a start and end elements to delimited what is in between. It is also noted the word data used and generally the word data is not treated as a plural unless is it clearly define as a plurality of data. For those reason the claims is render indefinite. 
Claims 2-9 are rejected for incorporating the deficiencies of parent claim.

As per claims 2-8, the claims recite “the new data”. It is noted the claim 1 recites “plot new data different” and claim 2 recites “the analyzer further comprises a new data attribute determination unit”. It is unclear if all the new data recited in claims 2-8 is the same or related with the new data from claim 1 or if they are new data determined  For this reason the claims are render indefinite. 

As per claim 3, the claim recites “wherein the reference data and the new data are sensor data detected from a sensor mounted on a device or data obtained from a device or a component provided in the device, and the area attribute includes a state of the device or the component.” It is not clear how the component provided in the device would have antecedent of basis for the device if it would be choose as the option. Which would make the limitation to be “wherein the reference data and the new data are sensor data detected from a sensor mounted on a component provided in the device… .” It is also unclear how the component would have antecedent of basis if it was the option choose in the last optionality limitation “the area attribute includes a state of the device or the component” If the first optionality was not choose as the “component provided in the device”. For those reasons the claim is render indefinite. 

Claims 1, 9, and 10 recite the limitation “on the basis of similarity index between the reference data”. There was not basis of similarity index between the reference data recited prior in the claims. There is insufficient antecedent basis for this limitation in the claims.

Claims 1, and 10 recite the limitation “on the basis of similarity index between the new data and all or a part of the reference data on the reference map”. There was not .

Claim Rejections - 35 USC § 103
5. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section § 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. § 103(a) are summarized as follows:

1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.


6.	Claims 1-10 are rejected under 35 U.S.C. § 103 as being unpatentable over Takaeda et al. (US 20160109355 A1) in view of Haimi-Cohen et al. (US 20180192066 A1).

Takaeda teaches an analyzer comprising (Takaeda, par. [0008], a data analysis apparatus. Where the data analysis apparatus is interpreted as the analyzer): 
a reference map receiver configured to (Takaeda, fig. 1:13, par. [0129]-[0134], a communication unit. Where the communication unit is interpreted as the reference map receiver) receive a reference map (Takaeda, fig. 4, par. [0082], “the map of data acquired from an actual expressway is illustrated in FIG. 4” Where the map of data acquired is interpreted as the receive a reference map) in which reference data are plotted in advance on a map (Takaeda, fig. 2, par. [0064]-[0067], [0087]-[0088], “the frequency spectrum Fi(ω) is sampled at n discrete frequency values predetermined in advance.” Where the frequency spectrum is interpreted as the reference data. Further, when the vectors are similar in the frequency spectrum, the vectors Pi and Pj are plotted close to each other on a map. For example, F1 and F2 similar in the frequency spectrum are closely disposed on the map, and F1 and F3 not similar in the frequency spectrum are disposed away from each other on the map. Where the F1-F3 are frequency spectrum that was predetermined in advance and plotted to the map as illustrated on fig. 2) 
on the basis of similarity index between the reference data (Takaeda, par. [0096], “an index indicating the similarity between the segments by adding the biological information dimension to the frequency spectrum Fi(ω)” Where the index is intepreted as the basis of similarity index between the reference data); and 
a new data plotting unit configured to (Takaeda, fig. 1:328, par. [0051], a plotting unit. The plotting unit is interpreted as the new data plotting unit)
plot new data different from the reference data on the reference map (Takaeda, par. [0087]-[0088], discloses “a method of plotting the new data on a standard map which is a map created with the existing data. In this case, the indexes of the segments included in the new data and the segments of the old data are calculated, and the segments of the new data are plotted in the vicinity of the segment of the old data most similar to the new data.” Where the new data is interpreted as the plot new data different from the reference data on the reference map);
However, it is noted that the prior art of Takaeda does not explicitly teach “on the basis of similarity index between the new data and all or a part of the reference data on the reference map.”
On the other hand, in the same field of endeavor, Haimi-Cohen teaches on the basis of similarity index between the new data and all or a part of the reference data on the reference map (Haimi-Cohen, “The vertical axis in the plot 400 is a structural similarity (SSIM) index that represents a degree of similarity between a reconstructed image and a reference image.” Where the structural similarity (SSIM) index that represents a degree of similarity between a reconstructed image and a reference image is interpreted as the basis of similarity index between the new data and all or a part of the reference data on the reference map. Where the reconstructed image can be interpreted as the new data herein and the reference image can be interpreted as the all or a part of the reference data on the reference map).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Haimi-Cohen that teaches processing media signals such as voice, audio, still images, video, Takaeda that teaches data analysis apparatus and a data analysis method through which numerical data containing frequency components is analyzed. Additionally, this give the advantage of diagnose an abnormality and a state of the abnormality without using information at a normal time as a reference.
The motivation for doing so would be to have a compression signal with low-cost and low-power usage that can be used to acquire images (Haimi-Cohen par. [0027]).
As per claim 2, Takaeda teaches wherein a plurality of areas are defined on the reference map (Takaeda, fig. 4, par. [0037], [0111], “On the map, there generally appears an area having a high density or an area having a low density.” Where the area having a high density and the having a low density is interpreted as the plurality of areas are defined on the reference map), 
an area attribute (Takaeda, fig. 4, par. [0083], “a normal area in the drawing” Where the normal area is interpreted as the area attribute) representing an attribute unique to the area is defined for each area (Takaeda, figs. 4-5, “a lot of segments are in a good surface state, the shade of color 1 portion and the shade of color 2 portion are plotted a lot” Where the shade of color 1 portion is interpreted as the attribute unique to the area is defined for each area. Further, par. [0031], “attribute data may include a date, a position, and an individual ID”), and 
the analyzer further comprises a new data attribute determination unit (Takaeda, fig. 4, par. [0058], a division unit. Where the division unit is interpreted as the new data attribute determination unit) configured to determine an attribute of the new data on the basis of which of the areas a plot location of the new data belongs to (Takaeda, fig. 4, par. [0083], “when the degradation is progressed, the plot position of the segment is plotted with shade of color 4 or shade of color 5 as illustrated in FIG. 4” Where the shade of color 4 or shade of color 5 is interpreted as the attribute of the new data. And the plot position is interpreted as the plot location of the new data belongs to).

As per claim 3, Takaeda teaches wherein the reference data and the new data are sensor data detected from a sensor mounted on a device or data obtained from a device or a component provided in the device (Takaeda, fig. 3, par. [0054]-[0055], “The vibration detection apparatus 20 is mounted on a vehicle, and detects a vibration.” Where the vibration is interpreted as the data obtained from a device where the device is interpreted as the vibration detection apparatus), and 
the area attribute includes a state of the device or the component (Takaeda, fig. 3, par. [0061], [0077], “in a case where the state of a road or a railroad is analyzed, the segment becomes the geographical section, and in a case where the state of an operator is analyzed, the segment becomes the temporal section.” Where the state of a road or a railroad are interpreted as state of the component).

As per claim 4, Takaeda teaches wherein the reference data and the new data are vibration data detected using a sensor mounted on a vehicle (Takaeda, fig. 3:20, par. [0054]-[0056], “a vibration analysis apparatus.” Where an vibration analysis apparatus is interpreted as the sensor mounted on the vehicle. The vibration detection apparatus 20 is mounted on a vehicle, and detects a vibration), and 
the area attribute includes a road surface state where the vehicle travels (Takaeda, fig. 5, par. [0061], [0082]-[0085], “in a case where the state of a road or a railroad is analyzed, the segment becomes the geographical section, and in a case where the state of an operator is analyzed, the segment becomes the temporal section.” Where the state of a road or a railroad is interpreted as the road surface state where the vehicle travels).

As per claim 5, Takaeda teaches wherein the reference data and the new data are biological data detected from a living body (Takaeda, par. [0046], [0094], [0096], “a biological information detecting apparatus (not illustrated) is preferably provided to detect biological information of the driver of the vehicle.” Wherein the driver of the vehicle is interpreted as the living body), and 
the area attribute includes a state of the living body (Takaeda, par. [0046], [0094], [0096], wherein certain area corresponds to a state of the part or all of the biological body. Where the state of the part or all of the biological body is interpreted as the state of the living body).

As per claim 6, Takaeda teaches wherein the reference data and the new data are sound frequency spectral data (Takaeda, par. [0037], [0044], [0107], “a respiratory sound or a physical variation of a part of body) of the body according to the respiration is divided in a unit of a certain time (for example, a unit of 20 seconds; hereinafter, referred to as a segment), and the variation in the segment is converted into the frequency spectrum” Where the frequency spectrum is interpreted as the sound frequency spectral data), and
the area attribute includes a talker's psychological state (Takaeda, par. [0111]-[0114], “Since the nature of voice is different from person to person, it cannot be said that the red area is limited to only one portion. In the case of a phone call from a new customer, when sequentially plotting the segment on the standard map, the emotion is generally plotted in a blue area when the customer is emotionally stable, but since the plot position is gradually shifted to the red area when the emotion becomes tensed, a danger can be sensed based on the plot position and the operator can be replaced with an operator who can appropriately handle that situation, so that the trouble can be avoided in advance.” Where the emotion becomes tensed is interpreted as the psychological state of the customer. The customer is interpreted as the talker).

As per claim 7, Takaeda teaches wherein the reference data and the new data are image data, and the area attribute includes identification information of the image data (Takaeda, fig. 4, par. [0088], “As another method, there is a method of plotting the new data on a standard map which is a map created with the existing data.” Further, the existing plot position shows an image in which the data is newly plotted every day in general. Where the new data is an image data).

As per claim 8, Takaeda teaches further comprising an additional area defining unit (Takaeda, fig. 1:125, [0072], a state determination unit. Where the state determination unit is interpreted as the additional area defining unit) configured to define a new area including the new data (Takaeda, fig. 4, par. [0088], In this case, the indexes of the segments included in the new data and the segments of the old data are calculated, and the segments of the new data are plotted in the vicinity of the segment of the old data most similar to the new data. Where the new data are plotted is inherent to be plotted in the new area) and an area attribute of the area if the new data does not belong to any one of the areas (Takaeda, [0072], “In the determining procedure, the state determination unit 125 can also determine the abnormal states of the segments included in the other clusters C1, C2, and C4 to C6 using a difference between the frequency spectrum of the main cluster C3 containing the segments having no abnormality and the characteristic spectrums of the other clusters C1, C2, and C4 to C6 which do not belong to the subject main cluster.” Where the characteristic spectrums of the other clusters C1, C2, and C4 to C6 which do not belong to the subject main cluster is interpreted as the area attribute of the area if the new data does not belong to any one of the areas).

As per claim 9, Takaeda teaches an analysis system comprising (Takaeda, figs. 1, 3, par. [0001], [0054], a vibration analysis system. Where the vibration analysis system is interpreted as the analysis system): 
the analyzer according to any one of claims 1 to 8 (See the claims taught above); and 
a reference map creating device provided with a reference map creating unit (Takaeda, fig. 3:12, par. [0057], an information processing unit. Where the information processing unit is interpreted as the reference map creating device. The 
that obtains data used as the reference data (Takaeda, fig. 2, par. [0002], [0015],   “a reference frequency spectrum at a normal time is acquired in advance” Where the reference frequency spectrum at a normal time is acquired in advance is interpreted as the obtains data used as the reference data. Once the frequency spectrum data will be used as reference data thought this invention) and 
creates the reference map on the basis of similarity index between the reference data (Takaeda, fig. 2, par. [0130]-[0131], “an indexing procedure in which an indexing unit calculates indexes indicating similarity between the segments using similarity between the frequency spectrums of the segments, a map creating procedure in which a map creating unit plots the segment on a map based on these indexes” Where the map creating unit plots the segment on a map based on these indexes is interpreted as the creates the reference map on the basis of similarity index between the reference data),and 
configured to provide the reference map to the analyzer (Takaeda, par. [0130]-[0132], “a map creating procedure configured to plot the segments on a map based on the indexes, and a state determining procedure configured to distinguish a cluster corresponding to an abnormality of the vehicle” Where to plot the segments on the map is interpreted as to provide the reference map to the analyzer. Once the map is inherent to be part of the analyzer).

Takaeda teaches an analysis method (Takaeda, par. [0001], a data analysis method), 
wherein an analyzer executes (Takaeda, par. [0008], a data analysis apparatus. Where the data analysis apparatus is interpreted as the analyzer): 
a step of receiving a reference map created in advance (Takaeda, fig. 4, par. [0082], “the map of data acquired from an actual expressway is illustrated in FIG. 4” Where the map of data acquired is interpreted as the step of receiving a reference map created in advance. Further, par. [0087], “On the created map, the plot positions of all the segments are slightly changed every day.” The map present in fig. 4 is inherent to be first created prior to be presented)
on the basis of similarity index between reference data (Takaeda, par. [0096], “an index indicating the similarity between the segments by adding the biological information dimension to the frequency spectrum Fi(ω)” Where the index is intepreted as the basis of similarity index between the reference data); and  30English Translation of Orginaly Filed PCT Specification for TOR18-01P-US 
a step of plotting new data different from the reference data on the reference map (Takaeda, par. [0087]-[0088], discloses “a method of plotting the new data on a standard map which is a map created with the existing data. In this case, the indexes of the segments included in the new data and the segments of the old data are calculated, and the segments of the new data are plotted in the vicinity of the segment of the old data most similar to the new data.” Where the new data different from the reference data on the reference map and is being plotting in the map);
Takaeda does not explicitly teach “on the basis of similarity index between the new data and all or a part of the reference data on the reference map.”
On the other hand, in the same field of endeavor, Haimi-Cohen teaches on the basis of similarity index between the new data and all or a part of the reference data on the reference map (Haimi-Cohen, “The vertical axis in the plot 400 is a structural similarity (SSIM) index that represents a degree of similarity between a reconstructed image and a reference image.” Where the structural similarity (SSIM) index that represents a degree of similarity between a reconstructed image and a reference image is interpreted as the basis of similarity index between the new data and all or a part of the reference data on the reference map. Where the reconstructed image can be interpreted as the new data herein and the reference image can be interpreted as the all or a part of the reference data on the reference map).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Haimi-Cohen that teaches processing media signals such as voice, audio, still images, video, and the like includes storage or transmission of the media signal into Takaeda that teaches data analysis apparatus and a data analysis method through which numerical data containing frequency components is analyzed. Additionally, this give the advantage of diagnose an abnormality and a state of the abnormality without using information at a normal time as a reference.
The motivation for doing so would be to have a compression signal with low-cost and low-power usage that can be used to acquire images (Haimi-Cohen par. [0027]).

Prior Art of Record
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Birdwell et al. (US 20100332474 A1), teaches application of database and modeling software supporting model-based inference of properties of object data and events involving the objects recorded in a plurality of databases of information collected from previously analyzed objects and samples of objects.
Sen et al. (US 20130060477 A1), teaches owerful analytics tools is not limited to any one industry or field.
Nempont et al. (US 20180168532 A1), teaches adaptive image road mapping of an object of interest, an X-ray imaging system.
Mohajerin et al. (US 20200148215 A1), teaches generating a predicted occupancy grid map (OGM) over at least one future time step.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO CAIA DO whose telephone number is (469)295-9251.  The examiner can normally be reached on Monday - Friday / 06:30 to 16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTONIO J CAIA DO/
Examiner, Art Unit 2168